FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                    January 14, 2011
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court

 ERIC LEVANTER DeMILLARD,

          Plaintiff-Appellant,
                                                         No. 10-1536
 v.
                                               (D.C. No. 1:10-MC-00069-ZLW)
                                                          (D. Colo.)
 NO NAMED DEFENDANT,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Eric Levanter DeMillard asked the district court to issue an arrest warrant

for a person who Mr. DeMillard claims kidnapped his son. The district court

dismissed Mr. DeMillard’s case, holding that he lacked standing to pursue a

criminal prosecution, a result Mr. DeMillard now appeals. We, however, discern

no error in the district court’s reasoning or result and so affirm. It is settled law

that “in American jurisprudence, at least, a private citizen lacks a judicially



      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
cognizable interest in the prosecution or nonprosecution of another.” Linda R.S.

v. Richard D., 410 U.S. 614, 619 (1973); see also Doyle v. Okla. Bar Ass’n, 998

F.2d 1559, 1566 (10th Cir. 1993). Efforts to initiate a criminal proceeding are

properly directed to appropriate Executive branch officials, not the Judiciary

through private prosecutions. In addition, we deny Mr. DeMillard’s request to

proceed in forma pauperis because he fails to present a reasoned, nonfrivolous

argument on appeal. See McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812

(10th Cir. 1997).



                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -2-